Citation Nr: 0907170	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-39 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1968, and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for a right knee 
disability, effective April 15, 2005.


FINDING OF FACT

Since April 15, 2005, the Veteran's right knee disability has 
been manifested by subjective complaints of pain, stiffness, 
and popping, and objective findings of stable ligaments, 
extension to zero degrees, flexion limited at most to 130 
degrees, with crepitus, and degenerative changes.  There is 
no clinical evidence of subluxation or instability.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee have been met since April 15, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and evaluation of a knee disability under both of 
those codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated as 
noncompensable under Diagnostic Code 5003-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 50003.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 pertains to limitation 
of flexion of the leg.  Diagnostic Code 5261, which 
contemplates limitation of extension of the leg, is also 
applicable in this instance.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5256 (ankylosis of the 
knee), 5257 (recurrent subluxation or lateral instability), 
5258 (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  
Specifically, the Veteran has denied instability and episodes 
of locking and dislocation, and no treatment record, or 
report of VA examination demonstrates any objective finding 
of instability, dislocation, or locking of the right knee.  
Similarly, ankylosis of the right knee has not been 
demonstrated.  Additionally, the Veteran has not undergone 
any surgical procedures on his right knee.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

On VA examination in July 2005, the Veteran stated that he 
was not currently undergoing treatment for his right knee.  
With regard to current symptomatology, he reported a popping 
sound in his right knee when he made abrupt changes in 
direction, and reported experiencing right knee pain going up 
and down stairs.  He denied experiencing right knee pain 
while walking, and also denied experiencing instability of 
the right knee, noting that he did not require the use of any 
prosthetics to walk, nor did he require the use of a knee 
brace.  When questioned as to what measures he took to 
relieve an exacerbation of right knee pain, he stated that he 
would rest for a few minutes and the pain would resolve.  He 
did not require the use of pain medication.

Physical examination of the right knee revealed no 
tenderness, swelling, or erythema.  Range of motion testing 
revealed extension to zero degrees, and flexion to 130 
degrees, with crepitus but no pain.  There was no additional 
functional limitation with repetitive use.  All ligaments 
were stable.  X-ray examination revealed small patellar 
osteophytes in the medial and distal joint spaces.

The Veteran first sought treatment for his right knee 
disability in August 2008.  A magnetic resonance imaging 
(MRI) study at that time revealed patellofemoral 
osteoarthritis with a subchondryl cyst in the patella.  There 
was a small joint effusion.  There was no evidence of 
meniscal tears.  On follow up evaluation in October 2008, the 
Veteran was observed to walk with a normal gait.  He had some 
difficulty squatting and returning to a standing position.  
Range of motion testing revealed extension to zero degrees 
and flexion to 130 degrees, with pain at 20 degrees 
extension, and 130 degrees flexion.  There was no ligamentous 
instability.  Muscle tone of the quadriceps was fair.  The 
impression was mild degenerative joint disease of the right 
knee.  The physician noted that the Veteran may eventually 
require injections, viscosupplementation, arthroscopy and/or 
joint replacement.  For the present time, however, the 
Veteran opted for conservative management.

For VA purposes, normal extension and flexion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On 
each of the above examinations, the Veteran had full 
extension of the right knee, or extension to zero degrees.  
Extension to zero degrees warrants a noncompensable 
evaluation and a higher evaluation is not warranted under 
Diagnostic Code 5261.  Similarly, the evidence does not 
support a higher rating under Diagnostic Code 5260.  Flexion 
to 130 degrees does not warrant a higher rating under 
Diagnostic Code 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either Diagnostic Code 5260 or 
5261. Given that he did not meet the criteria for a 
compensable rating under either of these diagnostic codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

However, in this case the Veteran has been shown on X-ray and 
MRI examination to have osteoarthritis in the right knee.  
Specifically, osteophytes, or bone spurs in this case 
associated with degenerative changes, were noted on X-ray 
examination in July 2005, and patellofemoral arthritis was 
visualized on MRI examination in August 2008.  Where there is 
limitation of motion, but such limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Also, under Diagnostic Code 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
In this case, the Veteran has full range of motion of the 
right knee.  However, the Veteran's symptoms, including his 
inability to kneel, squat or climb, and the limitation of 
flexion, show sufficient limitation of motion as to invoke 
the aforementioned portion of Diagnostic Code  5003, based on 
very minimal (noncompensable) limitation of motion.  The 
Board finds that, on this basis, the Veteran is entitled to a 
10 percent rating for his right knee under Diagnostic Code 
5003 based upon X-ray findings of arthritis with a 
noncompensable level of limitation of motion.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for a rating higher than 10 percent.  The 
Veteran contends that his right knee disability flares up 
with going up and down stairs, and going from a squatting 
position to a standing position.  However, even if the 
Veteran does experience occasional flare-up of his right knee 
disability, there is no evidence which suggests that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension, as is required for an increased rating.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the right knee is limited in motion 
to 10 degrees extension or 45 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for Veteran's 
right knee disability, but, as discussed above, findings 
supporting a rating in excess of 10 percent for arthritis of 
the right knee have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of extraschedular ratings is not warranted.

In sum, the weight of the credible evidence demonstrates that 
since the date of the Veteran's claim, his right knee 
disability has a 10 percent rating, but not more, for the 
presence of arthritis with minimal limitation of motion.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The benefit of the doubt 
has been given to the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
right knee disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's treatment records, and afforded him a VA 
examination with respect to this claim in July 2005.  The 
Veteran has not indicated that he has received any additional 
treatment for his right knee disability.  The Board thus 
concludes that there are no additional treatment records 
outstanding.  In addition, the Veteran was offered the 
opportunity to testify before the Board but he declined that 
offer.  The Board finds these actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).









	(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating of 10 percent for degenerative 
changes of the right knee is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


